Title: To James Madison from Robert Lewis Madison, 29 October 1813
From: Madison, Robert Lewis
To: Madison, James


        
          Dear Uncle
          Carlisle October 29th. 1813
        
        I have just seen in the Intellingencer that you have returned to Washington, and am rejoiced to learn through the same channel that your trip to Virginia has had the effect of restoring you to perfect health. Since I wrote to you last I have been principally engaged in attending to those collegiate studies that I then stated to you: and have likewise under the superintendence of judge Cooper completed a tolerable historical course, he thinks it would be better for me not to read any more history until after I commence the study of the law, but to devote a large proportion of my time to books of political economy which is a favourite science with him & one which he appears to be perfectly master of, but you will have a fair opportunity of judging of his proficiency on that subject if you take the Emporium which he now edits, as Doctr. Bollman differs with him in opinion, and intends to indeavour to expose the fallacy of his arguments, we may expect a very animated discussion, as so able a competitor will not fail to stimulate Cooper to the exertion of all his strength; if you have not

already subscribed for the work I will send it on to you. I have had the pleasure of being with Mr Ogilvie for the last ten days, he delivered at this place a most eloquent and impressive oration on the rise & progress of society and I think he is far superior to any person I ever heard in Congress. The winter session commences here on monday and in consideration of every thing being paid in advance I shall want a pecuniary supply of $250 dollars as soon as you can conveniently transmit it. I hope you will not think this extravigant when you reflect that I have Clothing and a good many books to purchase, and also to rent a room in town. I have been requested to menton to you the qualifications of Mr. Lamberton who is a candidate for the Collectorship of this district, created by the late imposition of direct taxes, he is the same gentlemen that judge Cooper J. Brackenridge & Judge Hamilton recommended he appears to me to be a very discreet, smart man, he & his Father are both staunch republicans, and have heretofore opposed with success the Clintonian & federal factions, upon the whole I have no doubt his appointment would give general satisfaction, to the supporters of your administration. Give my affectionate love to Aunt Madison. I remain with affection yr. Nephew
        
          R L Madison
        
      